 In theMatter ofTHE BUCKEYE BII:WING COMPANY,BURKHARDT BREW-ING COMPANY,LIMA BEER DISTRIBUTORS,H.W. THOMPSON Dis-TRIBUTING COMPANY, INC., SHAWNEE DISTRIBUTORS,INC., MEMBERSOF LIMA ASSOCIATION OF BEER DISTRIBUTORS,EMPLOYERSandTRUCKDRI-v-ERs,WAREHOUSEMEN,AND HELPERS UNION, LOCAL No. 908(AFL), PETITIONERCase No. 8-R-24115-Decided March 31, 1947Messrs. Robert L. Du PontandRobert B. Chorpening,of Lima,Ohio, for the Employers and Association.Mr. Robert C. Knee,of Dayton, Ohio, andMr. Morris C. Taylor,ofLiana, Ohio, for the Petitioner.Mr. Morton D. Barrisch,of Cleveland, Ohio, andMr. Guy W. Grist,of Dayton, Ohio, for the Intervenor.Mr. Bernard L. Balicer,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Lima,Ohio, on November 12, 1946, before John A. Hull, Jr., hearing officer.The hearing officer's rulings made at the hearing are free front preju-dicial error and are hereby affirmed?Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERS'Lima Beer Distributors, H. W. Thompson Distributing Company,Inc., and Shawnee Distributors, Inc., are Ohio corporations engaged inthe wholesale distribution of beer and wine at Lima, Ohio.Duringthe 12 months preceding November 1946, each of the Employers dis-'At the hearing, and in its brief,the Intervenor moved to dismiss the proceeding on theground that its contract was a bar to new petition and on the further ground that analleged supervisory employee had assisted in the Petitioner's organizational diive.Forthe reasons set to, th in Section III,info a,the motion is hereby denied.73 N. L R B, No. 4.22 LIMA ASSOCIATION OF BEER DISTRIBUTORS23tributed beer valued in excess of $50,000, of which more than 50 per-cent came from points outside the State of Ohio.Burkhardt Brewing Company, an Ohio corporation having its mainplant and office at Akron, Ohio, is engaged in the manufacture and clis-tribution of beer at Lima, Ohio, the only operation of the Employerinvolved herein.During the 12 months preceding the hearing, theEmployer purchased and received raw materials from points outsidethe State of Ohio, valued in excess of $50,000, 50 percent thereof beingshipped to points outside the State of Ohio.The Buckeye Brewing Company, an Ohio corporation having itsmainplant and offices located at Toledo, Ohio, is engaged in the manu-facture of beer at Lima, Ohio, the only operation of the Employerinvolved herein.During the 12 months prior to November 1946, saidEmployer purchased and received raw materials of a valuein excessof $50,000, of which amount in excess of 50 percent was received frompoints outside the State of Ohio.The Employers admit and we find that they are engaged in com-mercewithin the meaning of the National Labor Relations Act.II.TIIE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employ-ers.Brewery Workers LQcal Union No. 50, International Union, UnitedBrewery Flour, Cereal and Soft Drink Workers of America, hereincalled the Intervenor, is a labor organization claiming to representemployees of the Employers.III.THE QUESTIONS CONCERNING REPRESENTATIONThe Employers refuse to recognize the Petitioner as the exclusivebargaining representative of employees of the Employers until thePetitioner has been certified by the Board in an appropriate unit-The Intervenor contends that its contract with the Employers, effec-tive for 1 year from April 16, 1943, and automatically renewable fromyear to year in the absence of 30 days' notice to terminate,2 is still ineffect and constitutes a bar to this proceeding.The Petitioneralleges,in effect, that notice to terminate and subsequent negotiations for anew agreement have opened the contract, making it vulnerable to anew petition. It is unnecessary to resolve these conflicting contentionshowever, inasmuch as the contract may now be terminated in less than2 months upon 30 days' notice by either party thereto and therefore'The contract was automatically renewed in 1944 and 1945. 24DECISIONSOF NATIONALLABOR RELATIONS BOARDdoes not bar a determination of representatives within the next 30 dayspursuant to our usual Direction of Election.'The Intervenor further maintains that no election should be directedherein inasmuch as the Petitioner's claim to represent employeesaffected by the petition is based upon membership application cardssecured with the assistance of Paul Payne, an alleged supervisoryemployee of Lima Beer Distributors.The evidence reveals, however,that Payne was in charge of the distributing plant at Lima only dur-ing the temporary absence of the bookkeeper who, in turn, was incharge merely during the several days' absence of the branch managereach week.Neither Payne nor the bookkeeper whom he temporarilyreplaced has authority to hire or discharge or effectively recommendchanges in the status of the one other truck driver employed by LimaBeer Distributors.Furthermore, Payne had been a member of theIntervenor at least up to the time he joined the Petitioner, and thebusiness agent of the Intervenor testified that so far as he knew Paynewas still a member of the Intervenor. In view of the foregoing, weare of the opinion that Payne is not employed in a supervisory ca-pacity within the Board's definition thereof, and consequently, on thisground alone, we find no merit in the Intervenor's contention.We find that questions affecting commerce have arisen concerningthe representation of employees of the Employers, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.TIIE APPROPRIATE UNITWe find, in accord with the agreement of the parties, that alldrivers, helpers, and warehousemen employed by the Employers,4 ex-cluding clerical employees, salesmen, and all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.''Matter ofEllisCanning Company,67 N L R B 3844The record reveals that for a period of over 5 years the Employers, who comprise allthe wholesale beer distributors in Lima, Ohio,have conducted joint bargaining negotiationsand entered into joint contracts with the exclusive bargaining representatives of their em-ployees.In 1946,the Employers formalized their joint relationship by organizing the LimaAssociation of Beer DistributorsBy this practice of acting jointly with regard to theirlabor relations,the Employers have demonstrated their desire to be bound by group ratherthan by individual actionSuch history of collective bargaining supports our finding that,as stipulated by the parties, a unit comprised of all the employees of all the Employers isappropriateThere are approximately 29 employees in the stipulated appropriate unit. LIMA ASSOCIATIONOF BEER DISTRIBUTORSDIRECTION OF ELECTION25As part of the investigation to ascertain representatives for thepurposes of collective bargaining with The Buckeye Brewing Com-pany, Burkhardt Brewing Company, Lima Beer Distributors, H. W.t7lThompson Distributing Company, Inc., Shawnee Distributors, Inc.,members of Lima Association of Beer Distributors, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Eighth Region,acting in this matter as agent for the National Labor Relations Board,and subject to Sections 203.55 and 203.56, of National Labor Rela-tions Board Rules and Regulations-Series 4, among the employeesin the linit found appropriate in Section ITT, above, who were em-ployed during the pay-roll period immediately preceding the date ofthisDirection, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the elec-tion, to determine whether they desire to be represented by TruckDrivers,Warehousemen and Helpers Union, Local No. 908 (AFL),United Brewery, Flour, Cereal and Soft Drink Workers of America,for the purposes of collective bargaining, or by neither.CHAnUVrAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.Any participant in the election herein may,upon its prompt request to, and approvalthereof by, the Regional Director, have its name removed from the ballot